DETAILED ACTION
Claims 1–17 are allowed. Claims 1, 16 and 17 were amended in the amendment filed on March 8th, 2021, whereas claims 2–15 remain original.

Response to Amendments
The amendments to claims 1, 16 and 17 filed on March 8th, 2021 are accepted.

EXAMINER' S AMENDMENT
An examiner' s amendment to the record appears below. Authorization for this examiner' s amendment was given in a telephone interview with Ryan R. Dodge, Jr. on March 29th, 2021. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following claims of the application are amended as follows: 
1. (Currently amended) A basket assembly for receiving a plurality of fuel assemblies and configured to accommodate an irregular fuel assembly
a basket having a grid comprising a neutron absorbing material and defining spacing between fuel assembly compartments, the grid defining a first compartment for receiving a first fuel assembly and a second compartment for receiving a second fuel assembly, wherein the cross-sectional area of the second compartment is larger than the cross-sectional area of the first compartment, the basket assembly configured to receive in the first compartment a first fuel assembly, the first fuel assembly being a regular fuel assembly, and the basket assembly configured to receive in the second compartment the second fuel assembly, the second fuel assembly being the irregular fuel assembly that requires a relatively larger cross-sectional than a cross-sectional dimension of the regular fuel assembly, wherein the irregular fuel assembly includes at least one irregular fuel rod.
3. (Currently amended) The basket assembly of Claim 1, wherein the cross-sectional area of the second compartment is larger than the first compartment by a multiple of the dimensions of the first compartment.
7. (Currently amended) The basket assembly of Claim 1, wherein the cross-sectional area of the second compartment is equal to an array of cross-sectional areas of the first compartments.
12. (Currently amended) The basket assembly of Claim 11, wherein the cross-sectional area of the second compartment is larger than the first compartment by a multiple of the dimensions of the first compartment.
16. (Currently amended) A basket assembly for receiving a plurality of fuel assemblies and configured to accommodate an irregular fuel assembly
a basket having a grid comprising a neutron absorbing material and defining spacing between fuel assembly compartments, the grid defining at least a first compartment configured for receiving a first fuel assembly, wherein the first fuel assembly is a regular fuel assembly, and a second compartment configured for receiving a second fuel assembly comprising a plurality of fuel rods including at least one irregular fuel rod, wherein the second fuel assembly is the irregular fuel assembly that requires a relatively larger cross-sectional dimension than a cross-sectional dimension of the regular fuel assembly, and wherein the cross-sectional area of the second compartment is larger than the cross-sectional area of the first compartment by a multiplication factor.

17. (Currently amended) A basket assembly including a plurality of fuel assemblies and configured to accommodate an irregular fuel assembly

a regular fuel assembly disposed in the first compartment and the irregular fuel assembly , 
wherein the irregular fuel assembly requires a relatively larger cross-sectional dimension than a cross-sectional dimension of the regular fuel assembly.

	The following is an examiner' s statement of reasons for allowance: No prior art, either alone or in combination teaches or suggests a fuel assembly basket having a grid requiring a neutron absorbing material that is configured to receive both a regular fuel assembly and an irregular fuel assembly, the irregular fuel assembly requiring a relatively larger cross-sectional dimension than a cross-sectional dimension of the regular fuel assembly, in combination with all other limitations.
Lehnert is the closest prior art teaching a basket having irregular larger cross-sectional compartments for fuel that may also comprise a neutron-absorbing material, but there is no teaching or suggestion to place regular or irregular fuel rods in these compartments. All teachings of the prior art show a grid for containing fuel rods that does not have larger cross-sectional compartments for containing larger fuel rods.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646